Case 6:19-cv-02311-CEM-DCI Document 30 Filed 03/01/21 Page 1 of 2 PageID 112




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


MATTHEW DEMAINE,

                    Plaintiff,

v.                                                  Case No. 6:19-cv-2311-CEM-DCI

DESIGNERS CHOICE
CABINETRY, LLC,

                    Defendant.


                                      ORDER

      THIS CAUSE is before the Court on Joint Motion to Approve Settlement and

Dismiss Case (Doc. 27). The United States Magistrate Judge issued a Report and

Recommendation (Doc. 28), recommending that the Motion be granted in part and

denied in part.

      After review in accordance with 28 U.S.C. § 636(b)(1) and Federal Rule of

Civil Procedure 72, and noting that the parties filed a Joint Notice of No Objection

(Doc. 29), the Magistrate Judge’s recommended disposition is accepted.

Accordingly, it is ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 28) is ADOPTED and made

              a part of this Order.




                                      Page 1 of 2
Case 6:19-cv-02311-CEM-DCI Document 30 Filed 03/01/21 Page 2 of 2 PageID 113




          2. The Joint Motion to Approve Settlement and Dismiss Case (Doc. 27)

             is GRANTED in part and DENIED in part.

                a. Section 9 of the Settlement Agreement (Doc. 27-1) is

                    STRICKEN.

                b. The Settlement Agreement (Doc. 27-1) is otherwise

                    APPROVED.

                c. This case is DISMISSED with prejudice.

          3. The Clerk is directed to close this case.

      DONE and ORDERED in Orlando, Florida on March 1, 2021.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
